Citation Nr: 9911523	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-32 578 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether service-connected dermatophytosis (tinea versicolor) 
is properly rated as 30 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

It is noted that this matter has been returned to the Board 
following a Remand in November 1998 for a hearing before a 
Member of the Board.  The Board notes that a January 1999 
videoconference hearing was held in lieu of an in person 
hearing before a Member of the Board.   

At his January 1998 personal hearing before a hearing 
officer, the veteran raised the issue of an earlier effective 
date for his skin condition dating back to his discharge in 
1957.  This matter is referred to the RO for development.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's skin disorder and finds that the current evidence 
on file is inadequate for rating purposes.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.1 (1998).  

Pursuant to § 38 C.F.R. § 4.118, diagnostic code 7813 is 
rated according to the criteria for eczema, DC 7806, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  A 50 percent 
evaluation is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where it is exceptionally repugnant.  The 
most repugnant conditions may be submitted for central office 
rating with several unretouched photographs.  The current 30 
percent evaluation is warranted for exudation or constant 
itching, extensive lesions, or marked disfigurement. 

The veteran asserted in his July 1996 notice of disagreement 
that the rash covered more than 60 percent of his body, that 
it was on his head, arms, between his legs, and around the 
sides of his body, and that the rash was very stressful as it 
itched all the time.  He also reported that the medication he 
received did not help.  

A July 1996 VA examination of the skin reflects that the rash 
was worse in the summer, that he was recently prescribed 
triamcinolone cream, that nothing he used helped, and that 
the rash was severely pruritic, small [...] on his scalp.  The 
objective findings included maculopapular scalp rash over 
torso, neck, scalp, scrotum, and [...] areas.  The examiner 
noted that the veteran described the rash as extremely 
pruritic, especially in the scalp.  The diagnosis was tinea 
versicolor, active.

A treatment report from Dr. Woodson, received in January 
1998, reflects that the rash was head to toe, that the 
symptoms included hair falling, itching, and dry, and that 
the rash was spreading.  Other notations included head-scalp 
alopecia; trunk-diffuse, mild scaling; arms and legs-diffuse, 
mild scaling.  The diagnoses included eczema dermatitis 
etiology unknown, seborrheic dermatitis, and male pattern 
alopecia.  The recommendations included biopsy if no 
improvement, Psorcon cream twice a day for 3 weeks, consider 
ultraviolet light treatment for pruritus, and Atarax 25 
milligrams at bedtime as needed for the itch.  The Board 
notes that the date of this record is not legible.  

Testimony from the veteran's personal hearing in January 1998 
reflects that the rash now extended down his leg to his feet 
and that the medication he used just cools [the itch] down.  
Transcript, T. at 1.  He testified that the rash is real bad 
in the summertime; he scales up, scratches, and flakes.  T. 
at 2.  The veteran added that it begins in the spring and it 
does not end until late fall and anytime it gets warm.  T. at 
2.  He testified that the rash cools way down in the 
wintertime.  T. at 2.  He reported that he itched a lot in 
the wintertime because of the warmth generated beneath the 
[bed] covers.  T. at 2.  He testified that the pain in his 
crotch was real bad and that he wanted to scratch.  T. at 3.  
The Board takes note of the hearing officer's comments 
regarding the fact that the rash was worse in the summer and 
at bedtime in the winter; that the veteran would be examined 
during the daytime in the winter; and that the veteran should 
be sure to tell the VA examiner "that he's seeing you 
probably the best you're ever gonna be."  T. at 3-4.  

VA examination dated in January 1998 reflects scalp, crown, 
and frontal scalp alopecia with diffuse thinning hair.  There 
was diffuse mild scaling on the arms, trunk, and legs.  The 
diagnostic impressions included dermatitis-etiology unknown, 
seborrheic dermatitis, and male pattern alopecia.  The Board 
notes that the examiner did not intimate that the 
dermatophytosis affected the scalp, only that there was male 
pattern alopecia.  Additionally, the examiner did not detail 
the extent of the involvement related to the service-
connected dermatophytosis, as opposed to any other existing 
skin condition.  An earlier VA examination in July 1996 
suggested that involvement of the scalp was due to the 
service-connected disorder.  Specifically, the July 1996 
examination noted the rash on the scalp was severely pruritic 
and that there was a maculopapular rash over other body 
parts.  In essence, the January 1998 VA examination was 
rather non-specific and did not detail the disorder in a 
manner to which the rating schedule could be appropriately 
applied.  The Board would point out that the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.303 1998); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  If 
a particular medical examination report is incomplete, the 
Board must await its completion or order a new examination, 
prior to deciding the veteran's claim.  38 C.F.R. § 4.70 
(1998); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

Color photographs taken in February 1998 reflect an extensive 
rash on the scalp, chest, abdomen, back, arms, elbows, groin, 
buttocks, and the backs of his legs.  The Board observes that 
certain areas appeared reddened in the photographs.  The 
Board notes that other than the photographs, there was no 
written description elaborating on the degree of the 
dermatophytosis of the photographed body parts.  Without 
further development, the pictures in themselves provide 
little edification as to the severity of the dermatophytosis.  
38 C.F.R. § 4.70 (1998).  

A June 1998 outpatient treatment report from the VA 
outpatient clinic in Las Vegas reflects that the veteran was 
using Kenalog cream that only helped a little.  The examiner 
noted subacute neurodermatitis generalized for many, many 
years.  The examiner also noted that the veteran used topical 
Kenalog, which controlled the disorder, and that the 
condition was chronic and unremitting.  The examiner's 
recommendation was to continue the Kenalog.  

In pertinent part, the testimony of the veteran from the 
videoconference hearing held in January 1999 reflects that 
the veteran has had the rash since separation from service.  
T. at 2.  He reported that "all I do is scratch, itching all 
of the time especially at night and when the weather gets hot 
and I am nervous wreck."  T. at 3.  He said the rash was all 
over him, his legs, around his waist, and thighs.  T. at 3.  
The rash was worse in his head and that his hair would not 
grow, "it's everywhere."  T. at 3.  He scratched all over 
and that he usually did not got out until late because he did 
not want people to see him "digging."  T. at 6.  Doctors 
have told him there was no cure for the disease and that the 
salve was the only thing that could be done.  T. at 2-3, 5.  
The VA sent him to see specialists who said there was nothing 
that could be done about the rash.  T. at 8.  He receives 
treatment at the Las Vegas VA outpatient clinic where he is 
given Mycelex (salve).  T. at 3.  The heat in Nevada affects 
his skin and he stays in the house, in the air conditioning, 
when it is real hot.  T. at 6.  The veteran also reported 
that if he went out, the heat made the rash itch real bad.  
T. at 6.  He underwent a heart bypass and last worked at a 
canning factory in 1994.  It appears from a review of the 
case file and the 1999 hearing transcript that the VA 
outpatient treatment records may be incomplete.  When the VA 
is put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992); Counts v. Brown, 6 Vet. App. 473 (1994) 
(Duty to assist extends to readily apparent and relevant 
records).  

At this time, the Board lacks a clear disability picture on 
which to properly rate the veteran.  Therefore, to ensure 
that the VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1. The RO should ask the veteran for the 
names and addresses of all medical 
care providers, specifically 
dermatologists, who treated the 
veteran for the skin disorder since 
service, to include current treatment 
records from the Las Vegas VA 
outpatient center.  The RO is directed 
to the January 1999 hearing transcript 
where the veteran discusses receiving 
treatment by specialists or other 
doctors.  T. at 2, 3, 5, 8.  After 
securing the necessary release, the RO 
should attempt to obtain copies of any 
pertinent treatment records which have 
not been previously secured.  If the 
veteran does not respond in a 
reasonable period of time to the 
development request, the RO should 
document such finding in the case 
file.  If the search is negative, the 
RO is requested to have the 
appropriate agency document such; the 
document should be associated with the 
case file.  

2. The veteran should be afforded a VA 
skin disorders examination (preferably 
during the summer months) to evaluate 
the severity and extent of his service 
connected dermatophytosis.  The claims 
folder and a copy of this REMAND 
should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
(a) describe all lesions and the 
degree of involvement in detail; (b) 
comment on whether there is systemic 
or nervous involvement, ulceration, 
extensive exfoliation or crusting, 
extensive lesions, exudation, and 
whether the skin disorder is 
exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7813 (1998).  
The examiner is requested to take 
color photographs of the veteran 
during the examination which depict 
the extent and severity of the 
dermatophytosis.  The examiner is 
requested to add any comments 
necessary to these photographs in 
order to fully describe the disease 
picture.  A complete rationale should 
be provided for all opinions.  

3. After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim for 
an increased evaluation for 
dermatophytosis, based upon a review 
of all the relevant evidence.  Stegall 
v. West, 11 Vet. App. 268 (1998).  
Further, as this case involves an 
appeal of the initial grant of service 
connection, consideration should be 
given to Fenderson v. West, 12 Vet. 
App. 119 (1999).  

4. If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
statement of the case, the applicable 
law and a full explanation of the 
actions taken on his claim, and given 
the requisite opportunity to respond 
thereto before the record is returned 
to the Board for further review.

The purpose of this REMAND is to accomplish additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran is free to submit 
any additional evidence he desires to have considered in 
connection with his current appeal.  The veteran need take no 
action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

